Title: To Benjamin Franklin from John Charretié, 28 December 1783
From: Charretié, John
To: Franklin, Benjamin


          
            28 December 1783
          
          Mr Charretié presents his best respects to his Excellency Dr Franklin he proposed having the honour of waiting upon him but his business at Versailles having prevented him, from whence he is this moment returned, with an express order from

the Minister to sett out for London on Teusday morning, this renders his going to Passy impossible, he therefore sends the inclosed by a Messenger, and if his Exce has any commands for Mr Sargent or any other person Mr Charretié begs they may be sent by to morrow night to him at Mr Bousie rue du petit Bourbon F. S. G.
         
          Notation: Charretie 28 Dec. 1783.
        